Title: William Baxter: Prospectus for The Washingtoniana, a Lancaster, Pa., ca. 4 Mar. 1823, 4 March 1823
From: Baxter, William
To: 

PROPOSALS,BY W. BAXTER,For Publishing in Lancaster, (Penn.) a weekly paper, to beentitled, theWASHINGTONIANA.IN presenting this Prospectus to the Citizens of the United States, the publisher begs leave to say, that this journal will be the most important state paper, that has ever yet appeared in the United States. The Editor intends to devote it entirely to those great important eras which have occurred in this happy America, and will contain the most complete and satisfactory history of the United States, from its discovery, up to the present period, viz:Discovery of America. How peopled by the Indians. Settling of our forefathers. Lands purchased by the whites. Massacres of the whites and Indians. Biography of the most distinguished personages during that time. The causes and correspondence which led to American Independence. An accurate account of the battles and skirmishes during the Revolutionary war. A biography of General George Washington, with an elegant portrait accompanying the same. Also, a biography of Presidents Adams, Jefferson, Madison and Monroe, with a striking likeness of each. A biography of Generals Wayne, Mercer, Putnam, Morgan, Montgomery, Gates, St. Clair, De La Fayette, Koskiusko, and others. An account of the Whiskey Insurrection, with the names of the most prominent actors in that scene. Burr’s Conspiracy. History of the Barbary wars. History of the late war. Biography of Generals Jackson, Brown, Ripley, Winder, Boyd Miller, Wilkinson, Scott, Gaines, Harrison, &c. as well as Commodores Decatur, Perry, Porter Bainbridge, Chauncey, Hull, Lawrence, and Biddle.Being well aware that this paper will contain the most interesting History of America now extant; and on account of publishing it in numbers, it will enable every individual to take a copy—as well as the cheapness of the work, must induce every man to patronize such a laudable and praise-worthy undertaking. Let every Subscriber take care of his paper for a year, and then get them bound, and they must become a public benefit to the rising generation. It will containe many adventures—many battles—and many anecdotes which have never been published to the world—many a horrid tale of Indian barbarity and British cruelty, will be recorded in this paper, as a beacon to guard against.Conditions.1. The Washingtoniana will be published every Tuesday morning, on a new type and beautiful paper, and shall contain four large quarto pages each week.2. The price to Subscribers will be two dollars a year—one dollar at the time of receiving the first number, and the other at the commencement of the half year.

3. This paper will be commenced on the fifth day of May, when the first number will appear, and shall be carefully picked up and forwarded to Subscribers, in any part of the United States, with all possible speed; and in case of any number being lost, the publisher will send it free of expense.4. Any person procuring nine good subscribers, shall receive one copy for their trouble.

Subscriber’s Names,Residence.